Citation Nr: 0525741	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to special monthly compensation based on aid 
and attendance/housebound status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1942 to November 
1945, and from March 1948 to July 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO apparently 
determined that the veteran had submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a right eye disability.  However, the RO then 
denied this claim on its merits.

In July 2004, the Board remanded this case for development of 
the evidence.  The case has now returned for appellate 
consideration.

By rating decision of issued in August 2003, the RO denied 
the claim for special monthly compensation based on aid and 
attendance/housebound status.  The veteran expressed his 
disagreement with this determination in September 2003.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The lay and medical evidence establishes a causal 
relationship between an in-service solar burn to the right 
retina and the veteran's current macular degeneration of the 
right eye.

3.  The veteran's right eye astigmatism and presbyopia are 
congenital/developmental in nature.

4.  The evidence establishes that the veteran's in-service 
diagnosis of a "possible" retinal tumor in the right eye 
was not confirmed by hospital observation.

5.  The evidence establishes that the veteran's in-service 
blepharitis, conjunctivitis, and chalazion (on the right 
upper eyelid) were acute disorders that have not resulted in 
a chronic disability.

6.  The evidence is against a causal relationship between the 
veteran's active service and his basal cell carcinoma (on the 
right lower eyelid), cataracts, and pseudophake, which were 
first diagnosed post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for early age-related 
macular degeneration of the right eye have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for astigmatism, 
presbyopia, retinal tumor, conjunctivitis, chalazion (on the 
right upper eyelid), basal cell carcinoma (of the right lower 
eyelid), blepharitis, cataract, and psuedophake have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2001, February 2002, June 2003, and July 2004.  
By means of these letters, the appellant was told of the 
requirements to establish entitlement to service connection 
for his right eye disability.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in June 2002 and the Supplemental 
Statements of the Case (SSOC) issued in January 2003, August 
2003, March 2004, and June 2005 informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The RO initially adjudicated the claim on 
appeal by rating decision of December 2001.  The VCAA 
notification of June 2001 was issued prior to this initial 
adverse decision.

The Board acknowledges that the appellant was not properly 
informed regarding the issue of submission of new and 
material evidence.  However, as the following decision 
regarding the submission of new and material evidence is 
completely favorable to the veteran, the inadequate notice 
regarding this issue is moot.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 122-23.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification (regarding entitlement to service connection) 
was in substantial compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) as these 
documents, read as a whole, fulfilled the essential purposes 
of the VCAA.  (The appendix to the Mayfield decision contains 
a VA notification letter, affirmed by the Court, similar in 
format to the notification letter issued to the appellant in 
June 2001, February 2002, June 2003, and July 2004.)  Id. at 
130-32.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in January/May 
2005.  This examination provided an accurate medical history, 
findings on examination, and the appropriate diagnoses and 
opinions on etiology.  The examiner specifically indicated in 
May 2005 that he had reviewed the medical evidence in the 
claims file in connection with this examination report.  
Therefore, the Board finds that this examination is adequate 
for VA purposes.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA 
requested that the veteran identify and/or submit pertinent 
medical records in its letters issued in June 2001, February 
2002, June 2003, and July 2004.  He has identified private, 
VA, and post-service military medical treatment.  VA has 
associated with the veteran's claims file his service, VA, 
private, and post-service military medical records.  The 
appellant provided testimony at a hearing on appeal in 
October 2002 and a transcript of this hearing has been 
incorporated into the claims file.  The appellant was offered 
the opportunity to request a hearing before the Board on the 
VA Form 9 (substantive appeal) he submitted in July 2002.  
However, he declined this offer.  

As noted above, the Board remanded this case in July 2004.  
The AOJ was instructed to request that the veteran identify 
all evidence pertinent to his claim, obtain a VA compensation 
examination, and readjudicate the claim on appeal.  The 
appropriate notification letter was issued to the veteran in 
July 2004, a VA compensation examination with answers to the 
questions posed by the Board was obtained in January/May 
2005, and the claim on appeal was readjudicated by the AOJ in 
the SSOC issued in June 2005.  Therefore, the Board finds 
that the AOJ has fully complied with these remand 
instructions of July 2004 and this remand does not present 
any reason for further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, and SSOCs discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In addition, the appellant 
acknowledged in July 2002 that he had been informed of what 
evidence/information was needed to substantiate his claim and 
what his responsibilities were in providing this evidence.  
He indicated at that time that he had no additional evidence 
to submit.  Thus, the appellant has indicated that he has 
actual knowledge of what evidence is required to substantiate 
his claim and that he should provide it.  Mayfield at 121.  
In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(Effective prior to August 29, 2001); see 66 Fed. Reg. 45620 
(2001) (A new regulatory definition of new and material 
evidence became effective on August 29, 2001).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran filed his current claim for entitlement to 
service connection for a right eye disability in July 2001.  
A review of the claims file reveals that the issue of service 
connection for a right eye disability was previously denied 
by a decision of the RO issued in September 1999.  The 
evidence reviewed at that time included the veteran's 
service, VA, private, and post-service military treatment 
records.  Since this decision, VA has obtained a medical 
opinion discussing the nature and etiology of the veteran's 
right eye disability.  In addition, the veteran has provided 
sworn testimony in October 2002 that provides additional lay 
evidence of his in-service eye injury and treatment.  The 
evidence received since September 1999 is new as it was not 
before the VA adjudicator at that time and is material as it 
includes medical evidence addressing the nature and etiology 
of the right eye disability.  This evidence is neither 
cumulative nor redundant of any evidence obtained prior to 
September 1999.  Finally, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board finds that this issue must be 
reopened and adjudicated on its merits, therefore, the Board 
will now turn to the merits of the case.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For a veteran who has served during a period of war, and 
malignant tumors of the brain, spinal cord, or peripheral 
nerves become manifest to a degree of ten percent disabling 
within one year of his or her separation from active military 
service; such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), (4), 3.309(a).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects, 
such as refractive error of the eye, as such are not disease 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

The appellant has argued in written statements and at a 
hearing in October 2002 that he sustained a solar burn to his 
right retina while looking into the sun during military 
service when he was assigned as a lookout for enemy aircraft 
during World War II.  He claimed that his right eyesight 
began to get blurry in 1961.  He sought military treatment, 
which included a consultation by a private physician. The 
veteran testified that the private physician informed him 
that he had a "hole in his eye" due to a solar burn.  The 
military physicians also reportedly diagnosed a solar burn to 
the right eye.  However, after a few days of hospitalization 
he was released back to duty without further treatment.  He 
returned three or four months later for treatment of his eye, 
but testified that the military physician did not inform him 
of the diagnosis regarding his right eye.  At that time, the 
physician merely informed him to keep his eye clean and have 
it checked often.  The veteran testified that sometime in the 
1970s he was diagnosed with melanoma in his right eye and had 
a cancer surgically removed from this eye.  He contended that 
this cancer was the result of his in-service injury or was 
related to the retinal tumor had first been diagnosed during 
his military service.  He currently could only see part of a 
normal visual field and had a black spot appear in his visual 
field on an intermittent basis.  His spouse testified that 
the veteran's right eye was prone to eye infections. 

The veteran was given a comprehensive physical examination by 
the military in January 1942.  On examination, his eyes were 
found to be normal with vision in the right eye of 15/20.  
During an examination conducted in November 1945, his eyes 
were found to be normal with no disease or anatomical defect 
present.  His right eye vision was 12/20 that could be 
corrected to 20/20 with the use of glasses.  During a 
physical examination in March 1948, his right eye vision was 
15/20 that could be corrected to 20/20.  His eyes were found 
to be normal.  On examination in March 1951, the veteran's 
eyes were again reported to be normal with right eye vision 
of 20/20.  

A comprehensive physical examination conducted in January 
1957 noted normal eyes, ophthalmoscope evaluation, pupils, 
and ocular motility.  His distant vision in the right eye was 
20/40 correctable to 20/20 with the use of lenses.  His 
summarized defects included his vision, which the examiner 
found not to be currently disabling.

A military Abstract of Medical History noted that the veteran 
was given a diagnosis of "possible retinal tumor" in May 
1961 and was hospitalized for observation.  An outpatient 
record dated in May 1961 noted that the veteran had been 
treated in April 1961 for a sty in the left eye.  At that 
time, he complained of seeing double and seeing "ghosts 
around objects" with the left eye.  However, examination 
revealed that the veteran's visual fields were grossly 
normal.  His visual acuity was 20/100 in the right eye and 
20/50 in the left.  The veteran was seen by a civilian 
ophthalmologist for this refractive error.  In May 1961, the 
veteran complained of seeing a defect in the center of the 
visual field of his right eye.  At that time, the 
ophthalmologist noted either a solar burn or a retinal tumor 
were present in the right eye.  

A narrative of the veteran's hospitalization in May 1961 
noted that a chalazion had been detected in the left eye in 
April 1961, which was treated with eye drops.  He also 
complained of seeing double, but this problem resolved.  
However, two days later he claimed that he had a central 
blacking out in the right eye and double vision in the left 
eye that was characterized as "ghost images."  These 
symptoms disappeared after one week.  However, later in May 
1961, the veteran again had blurred vision in both eyes and 
saw "ghost images" in the left eye.  The problems with the 
left eye cleared up after two days and the blurred vision 
also gradually improved.  

Hospital examination revealed visual acuity of 20/40 in the 
right eye and 20/25 in the left eye.  There was mild 
bilateral seborrheic blepharitis.  Also present was mild 
bilateral bulbar congestion.  The lachrymal apparatus and 
ocular ducts were normal.  The veteran manifested orthophoria 
at distance and small exophoria at near.  The pupils were 
round, regular, equal, and reacted to light and 
accommodation.  There were no corneal or lenticular 
opacities.  However, several course vitreous floaters were 
noted in each eye.  Funduscopic examination revealed normal 
vessels, discs, and maculae in both eyes.  An Amsler Grid 
revealed evanescent relative to U-shaped scotoma below 
fixation, and slight distortion of the grid in the left eye.  

The narrative concluded that central visual field examination 
revealed a slight enlargement of the bilateral blind spots.  
No peripheral field defects were found.  A neuropsychiatric 
evaluation found no neurologic or psychiatric abnormalities.  
Visual acuity testing at the time of discharge found the 
veteran's vision to be 20/30 in the right eye and 20/20 in 
the left.  The revised diagnosis was "observation medical 
(retinal tumor)."  It was recommended that an 
ophthalmologist reexamine the veteran in two months.  

The veteran was given an ophthalmology consultation in June 
1961.  It was reported that the veteran's left eye was 
bloodshot and scratchy.  On initial sick call examination, 
the eyelids were matted together and itchy, and the veteran 
reported blurred vision.  The ophthalmologist reported that 
there was discharge and severe redness present in the left 
eye.  The diagnosis was purulent conjunctivitis of the left 
eye.  The veteran was given medication for this condition.  
The ophthalmologist again saw him for a follow-up visit in 
late June 1961.  At that time, his eye condition was noted to 
be improved and he was instructed to continue to use the 
prescribed medication.  

In November 1961, the veteran was seen for a bump under his 
right eyelid.  On examination, there was a small nodule on 
the right upper eyelid.  The impressions were vernal 
conjunctivitis in both eyes and a chalazion in the right 
upper eyelid.

The veteran denied any past medical history of eye trouble in 
October 1962.  A comprehensive physical examination conducted 
in October 1962 noted normal eyes, ophthalmoscope evaluation, 
pupils, and ocular motility.  His distant vision in the both 
eyes was reported to be 20/20.  

The veteran was hospitalized in April 1963 for varicose veins 
in the right leg.  The narrative summary reported that during 
his hospitalization the veteran complained of visual 
problems.  An eye clinic examination noted visual acuity of 
20/30 in the right eye and 20/20 in the left.  The 
"opinion" of the examiner was that the veteran had a 
"central macular defect."

He was afforded a separation examination by the military in 
May 1963.  At that time, his eyes, pupils, and ocular 
motility were found to be normal.  His distant vision in the 
right eye was 20/25 that was corrected to 20/20 with lenses.  
The examiner summarized the veteran's defects to include 
defective vision in the right eye that was corrected with the 
use of lenses.  This defect was found not to be disabling.

The veteran was given a retirement examination in July 1967.  
He apparently reported a medical history of eye problems and 
indicated that he wore eyeglasses.  On examination, the 
veteran's eyes, ophthalmoscope testing, pupils, and macular 
motility were all reported to be normal.  His distant vision 
in the right eye was found to be 20/40.

The veteran was afforded comprehensive retirement physical 
examinations by the military in May 1977 and January 1981.  
These examinations found the veteran's eyes, ophthalmoscope 
testing, pupils, and macular motility were normal.  His 
distant vision in the right eye was found to be 20/50, 
correctable to 20/20.  However, a retirement examination in 
January 1983 found the veteran's eyes and ophthalmoscope 
testing to be abnormal.  His pupils and macular motility were 
found to be normal.  His distant vision was in the right eye 
was 20/40.  The examiner summarized the veteran's defects to 
include macular changes in the right eye with some minimal 
reduction in visual acuity, and defective vision corrected by 
refraction.  Comprehensive physical examinations in April 
1990 and May 1991 noted similar findings, except that the 
right eye distant vision was 20/80 correctable to 20/50 in 
April 1990, and 20/80 correctable to 20/40 in May 1991.

A military eye examination conducted in January 1984 noted 
the veteran reported a history of solar maculopathy that had 
been diagnosed in the 1940s.  On examination his right eye 
vision was 20/20.  The examiner noted that while the veteran 
claimed to have central vision loss, when "looking to the 
side" he was able to read 20/20 in the right eye.  

A post-service military treatment record dated in November 
1985 noted the veteran's complaint of a "spot" or "lump" 
on his right lower eyelid for the past year.  On examination, 
there was a one-centimeter (cm.), pearly, "telangiectatic" 
nodule on the right lower eyelid on the medial aspect.  There 
was no restriction in the movement of the lower lid.  The 
diagnosis was basal cell carcinoma of the right lower eyelid.  
The veteran was hospitalized for removal of the carcinoma.  
The narrative summary indicated biopsy confirmed the 
diagnosis of a carcinoma, which was subsequently surgically 
removed.  The final diagnoses included status post removal of 
basal cell carcinoma on the right medial canthus.  Follow-up 
examination in May 1986 attributed some degree of ectropion 
on the medial aspect of the right lower eyelid to the 
surgical removal of the carcinoma.  The veteran reported that 
he had some dryness in the right eye, which was attributed to 
the incomplete anatomic closure of the right eyelid.  The 
diagnosis was ectropion secondary to previous Moh's surgery.

He was seen at a VA eye clinic in May 1986.  He reported the 
loss of his central vision since the 1950s due to a solar 
burn.  The veteran indicated that a recent follow-up for 
basal cell carcinoma had been negative.  Visual acuity in the 
right eye was 20/80, apparently corrected to 20/40 with 
eccentric viewing.  On examination, the right eye had "pp" 
atrophy, drusen, and peripheral changes that were likely due 
to a layer "tope" hole.  Watzke sign was positive in the 
right eye.  The assessments included solar burn to the right 
eye, macular degeneration to both eyes, and a history of 
basal cell carcinoma.  

A military eye examination in June 1987 noted a history of 
right eye solar maculopathy and surgery on the tear duct of 
the right eye in the past year.  Vision in the right eye was 
found to be 20/25.  On examination, there was ectropion in 
the right eye secondary to right eyelid surgery.  Otherwise, 
the examiner noted that the examination was within normal 
limits for the veteran's age.  The assessment was compound 
hypermetropic astigmatism with presbyopia in both eyes, and a 
history of solar maculopathy in the right eye.

An eye clinic examination in May 1989 noted the veteran's 
complaints of chronic irritation in both eyes, but worse on 
the right side.  The assessments were chronic ectropion with 
displacement of the lachrymal duct, blepharitis, and a well-
healed basal cell carcinoma site.

The veteran received a military ophthalmology examination in 
October 1989.  The veteran claimed to have a central opacity 
secondary to a solar scar received in World War II.  The 
assessments included "packet eversion" with lid laxity and 
early age-related macular degeneration (right eye greater 
than the left).  

A VA eye clinic examination in March 1992 noted that the 
veteran's corrected vision in the right eye was 20/30.  The 
assessments were cicatrical ectropion in the right eye 
secondary to basal cell carcinoma surgery, and a history of 
right eye solar macular burn in 1942.  

A military eye clinic examination in August 1992 noted a 
history of starring at or near the sun during military 
service.  The veteran's right eye distant vision was 20/50 
and his near vision was 20/40.  The assessments were early 
cataract, macular drusen, and no evidence of diabetic 
retinopathy.

Eye clinic examination in October 1992 noted distant vision 
in the right eye of 20/40 and near vision of 20/40.  The 
assessments were astigmatism and presbyopia.  In October 
1993, the veteran's right eye vision was 20/30.  The 
assessments were astigmatism, presbyopia, status post 
excision of basal cell carcinoma on the right medial canthus 
with cicatrical extropion, and mild cataract/macular change.

A military ophthalmology consultation of February 1994 noted 
that the veteran was referred after complaining of redness 
and matting in his eye for the past several weeks.  The 
examination appears to show that vision in the right eye was 
20/50.  Examination revealed right lower lid ectropion and 
the existence of blepharitis in the right eye.  

The veteran was seen at a VA eye clinic in May 1995.  He 
claimed to have had a loss of central vision for the last 
three or four decades secondary to a solar burn in the right 
eye during his military service.  On examination, visual 
acuity in the right eye was 20/100 that was apparently 
correctable to 20/60.  Examination of the retina noted spots 
that were attributed to "likely holes" versus solar burn.  
Apparently drusen was also present.  The assessments included 
question of recurrence of basal cell carcinoma and ectropion 
in right eye secondary to old removal of skin cancer.

VA eye clinic examination conducted in November 2001 reported 
that examination revealed macular degeneration in both eyes, 
but the right eye was worse than the left.  Visual acuity in 
the right eye was 20/100.  In September 2002, his right eye 
vision was 20/100.  The assessments were pseudophake in the 
right eye, and cataract in the left eye.  The examiner found 
no evidence of diabetic retinopathy.  

Military and VA dermatology examinations dated from 1986 to 
the present time found no sign of a recurrent melanoma or 
basal cell carcinoma.  However, various actinic keratoses 
were present on his arms and face.

The veteran was afforded a VA compensation examination in 
January 2005.  The veteran complained of progressive loss of 
his central vision in the right eye since 1961.  His belief 
was that this loss of vision was the result of staring into 
the sky searching for enemy aircraft.  The veteran's 
ophthamatologic history included right eye macular defect 
noted in April 1963, excision of basal cell carcinoma in the 
right lower eyelid in 1985, blepharitis and chalazion in both 
eyes, and macular degeneration in both eyes.  On examination, 
the veteran's distant vision in the right eye was 20/100 
correctable to 20/60, and near vision was 20/400 correctable 
to 20/60.  The extraocular muscles, conjunctiva, cornea, 
iris, and eye vessels were all within normal limits.  No 
defect was found with the pupils.  The right lower eyelid was 
ectropion and there was dermatochalasis on both eyelids.  
There was multiple drusen with right pigment epithelium 
mottling and thickening in both eyes.  The peripheral retina 
was stable.  The diagnoses were age-related macular 
degeneration in both eyes, visually significant nuclear 
sclerotic cataract in the left eye, and pseudophakia in the 
right eye.  The examiner commented:

Medical records indicate that [the 
veteran] entered active duty service with 
defective vision [in the] right eye.  
Records also show that in May of 1961 he 
was diagnosed by a civilian 
ophthalmologist with, "either a solar 
burn or retinal tumor" in the right eye.  
[The veteran] states it was due to 
staring at the sun.  The diagnosis of 
retinal tumor was made on May 29th, 1961 
by [a military physician].  
Epidemiological evidence points to an 
association of age-related macular 
degeneration to chronic sunlight 
exposure.  One can speculate that an 
acute [ultraviolet] exposure, such as a 
solar retinal burn, could to some degree 
have influenced the development of 
macular degeneration.  However, [the 
veteran's] macular degeneration presents 
today as a symmetric bilateral condition.  
If the injury sustained in 1961 was a 
significant factor, one would expect an 
asymmetric involvement with the right eye 
more pronounced than the left.  Based on 
that reasoning, it is this examiner's 
opinion that the solar burn (if in fact 
that was the correct diagnosis) had 
minimal, if any, effect on the current 
vision of the veteran's right eye.

The appellant has argued that his current right eye 
disabilities were incurred during or soon after his active 
service.  Although a lay person is competent to testify as to 
his or her experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu, 
supra.

The service records submitted by the veteran clearly indicate 
that he was involved in combat during World War II while 
serving on Naval ships.  He contends that while acting as a 
lookout for enemy aircraft he sustained a solar burn to his 
right retina.  The veteran is competent to provide evidence 
regarding his exposure to sunlight.  The Board concedes that 
such an injury was within the circumstances and hardships of 
his military service in World War II.  See 38 U.S.C.A. 
§ 1154(b).  However, a competent medical opinion is required 
to establish if any chronic disease has resulted from this 
exposure to sunlight.

The veteran's military entrance examinations in January 1942 
and March 1948 establishes that he entered active military 
service with defective vision in the right eye, that is, 
refractive error in the right eye.  Thus, this type of visual 
abnormality pre-existed military service.  However, as his 
astigmatism and presbyopia (refractive error) are 
congenital/developmental disorders, regulation prohibits the 
award of service connection for these defects.  

The veteran did not complain of any visual defects until 
1961, many years after his alleged injury due to sunlight.  
While the provisional diagnoses in April/May 1961 were either 
a solar burn or retinal tumor, hospitalization in May 1961 
could not confirm either diagnosis.  The only other eye 
diseases noted in the service medical records were 
blepharitis (inflammation of the eyelid), conjunctivitis 
(inflammation of the conjunctiva associated with discharge), 
chalazion (eyelid mass) of the right upper eyelid, and 
central macular defect.

The veteran's in-service blepharitis, conjunctivitis, and 
chalazion appear to have been acute disorders that did not 
result in any chronic disability.  This is corroborated by 
the medical evidence, which has shown no other diagnosis for 
conjunctivitis and chalazion since 1961, even after repeated 
and frequent eye examinations.  While blepharitis was again 
diagnosed after active service beginning in May 1989, 
multiple eye examinations provided between 1963 and 1989 
found no evidence of such a disorder.  The most recent VA 
examination in 2005 also did not diagnose these disorders.  
While the veteran did have a basal cell carcinoma removed 
from his right lower eyelid in 1985, this carcinoma appears 
to be unrelated to the chalazion noted in 1961, which was 
located on the upper right eyelid.  

Since his retirement from active military service in July 
1963, the veteran has received assessments/diagnoses for 
basal cell carcinoma of the right upper eyelid (first 
diagnosed in November 1985), post-surgery ectropion (first 
diagnosed in November 1985), cataracts (first diagnosed in 
August 1992), and pseudophake (crystalline lens replaced by 
mesodermal tissue) (first diagnosed in September 2002).  All 
of these disorders were diagnosed many years after the 
veteran's separation from active service and there is no 
competent medical opinion that has linked any of these 
disorders to his military service.  Also, the veteran's 
separation examination in May 1963 and periodic physical/eye 
examinations given until January 1983 found no abnormalities 
(other than congenital visual loss) in the right eye.  
Therefore, the preponderance of the medical evidence does not 
support an etiological link of any of these disorders with 
the veteran's active military service.  

Presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309 is not warranted for the basal 
cell carcinoma removed from the veteran's upper right eyelid.  
This carcinoma was not diagnosed until November 1985, almost 
a decade and a half after the veteran left military service.  
In addition, the carcinoma was associated with the skin of 
the right upper eyelid.  There is no medical evidence or 
opinion that this carcinoma was removed from, or ever 
associated with, the right retina, optic nerve, or brain.  
Therefore, this carcinoma could not be characterized as a 
tumor of the nerve or brain and does not qualify for 
consideration of presumptive service connection.

Finally, as noted above, the veteran was diagnosed during 
active military service in April 1963 with "central macular 
defect."  The first diagnosis of macular degeneration in the 
right eye was on his annual retirement physical in January 
1983 many years after military service.  Examiners in May 
1986 and May 1995 have noted abnormalities on the right 
retina that were possibly associated with a solar burn.  The 
VA examiner in 2005 noted that "epidemiological evidence" 
did associate exposure to sunlight as reported by the veteran 
(the type of evidence for which he is competent to provide) 
and the possible solar burn of the right retina to early 
macular degeneration.  However, this examiner ruled out such 
a connection in the veteran's case as the macular 
degeneration at the time of the  2005 examination was the 
same in both eyes and a solar burn in the right eye should 
reveal an increased level of degeneration when compared to 
the left.

However, prior eye examiners in October 1989 and November 
2001 did find the degeneration in the right eye was worse 
than that in the left.  Based on the VA physician's reasons 
and bases provided in 2005, this evidence supports a medical 
nexus between the veteran's possible solar burn to the right 
retina in service and his current macular degeneration of the 
right eye.  Also of significance was the October 1989 
examiners diagnosis of "early" age-related macular 
degeneration, which implied that the type of degeneration 
suffered by the veteran was abnormal for someone his age.  
Finally, the April 1963 diagnosis of central macular defect, 
while a rather vague description, does lend support for a 
finding that a solar burn or related macular defect was 
present during active service.

Due the inconclusive results of in-service testing to rule 
out the existence of a solar burn, the veteran's consistent 
report of symptomatology since his military service, and the 
post-service findings of macular degeneration worse in the 
right eye than the left; the Board while resolve all doubt on 
the etiology of the veteran's current right eye macular 
degeneration in his favor.   Thus, service connection is 
awarded for early age-related macular degeneration in the 
right eye.

Based on the above analysis, the Board finds that the 
evidence supports an award of entitlement to service 
connection for early age-related macular degeneration of the 
right eye.  However, the evidence does establish service 
connection for right eye conjunctivitis, chalazion, basal 
cell carcinoma, astigmatism, presbyopia, blepharitis, 
cataract, or pseudophake.  While the appellant is competent 
to report symptoms, a preponderance of the competent medical 
findings are against the award of service connection for 
these latter disorders.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against service 
connection for any right eye disability other than early age-
related macular degeneration and the doctrine of reasonable 
doubt is not for application regarding other disorders of the 
right eye.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for early age-related 
macular degeneration of the right eye is granted.

Entitlement to service connection for astigmatism, 
presbyopia, retinal tumor, conjunctivitis, chalazion (of the 
right upper eyelid), basal cell carcinoma (of the right lower 
eyelid), blepharitis, cataract, and psuedophake of the right 
eye is denied.


REMAND

By rating decision of August 2003, the RO denied entitlement 
to special monthly compensation based on the need or aid and 
attendance or due to being housebound.  In September 2003, VA 
received a typed statement from the veteran that stated "I 
am going to appeal the decision on the denial of the aid and 
attendance."  

The record establishes that within one year of notification 
of a denial of the service connection for aid and 
attendance/housebound status, the appellant submitted a 
timely notice of disagreement (NOD).  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.  Therefore, the appropriate SOC must be 
issued regarding this matter.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ must issue a statement of the 
case in regard to the issue of 
entitlement to special monthly 
compensation based on aid and 
attendance/housebound status.  This 
matter should only be referred back to 
the Board if a timely substantive appeal 
(VA Form 9) is received.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


